        Case 3:19-cv-00228-SMY-MAB Document 11 Filed 09/25/19 Page 1 of 2 Page ID #49

                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Southern District of Illinois



                   Robert Lamont Pennington, Jr
                            Plaintiff(s)

                                  v.                                          Case Number: 19-228-SMY-MAB

                         Mark Flack, et al
                           Defendant(s)


                         NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
                                   SERVICE OF A SUMMONS
TO:       Tom Lillard      (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to
receive service)

       Why are you getting this?
       A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.
        This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

        What happens next?
        If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

       If you do not return the signed waiver within the time indicated, I will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Dated: September 25, 2019

                                                                      Margaret M. Robertie, Clerk of Court

                                                                      By:       s/ Tanya Kelley
                                                                                Deputy Clerk
      Case 3:19-cv-00228-SMY-MAB Document 11 Filed 09/25/19 Page 2 of 2 Page ID #50

                                     UNITED STATES DISTRICT COURT
                                                           for the
                                                  Southern District of Illinois



                Robert Lamont Pennington, Jr
                         Plaintiff(s)

                                v.
                                                                    Case Number: 19-228-SMY-MAB
                       Mark Flack, et al
                        Defendant(s)


                                  WAIVER OF SERVICE OF SUMMONS
TO:     Clerk of Court, Southern District of Illinois

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

        I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

        I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, September 25, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Dated:______________                                                    ______________________________________
                                                                      Signature of the defendant or defendant’s attorney
_________________________________________                             ________________________________________
Printed name of party waiving service of summons                      Printed Name
                                Duty to Avoid Unnecessary Expenses of Serving a Summons

         Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
